Hamilton C.P. No. B9511119. This cause is pending before the court as an appeal from the Court of Common Pleas for Summit County. Upon consideration of appellant’s motion to review docket and set briefing schedule,
IT IS ORDERED by the court that the briefing schedule under S.Ct.Prac.R. XIX(5) shall commence on February 27, 1997, the date the Clerk of the Supreme Court received and filed the transcript of proceedings in this case. Under S.Ct.Prac.R. XIX(5), appellant’s briefing shall be due ninety days from February 27, 1997, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. XIX(5).